Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered July 2, 1993, convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s statements during summation warrant reversal is not preserved for appellate review (see, CPL 470.05 [2]; People v Washington, 197 AD2d 720; People v Bruen, 136 AD2d 648). In any event, the prosecutor’s statements constituted fair response to the defendant’s summation and did not unduly prejudice the defendant so as to deprive him of a fair trial (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Paulino, 187 AD2d 736; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.